DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
While claim 1 has been amended in a way that overcomes the rejection of Hong et al. (US 2014/0318437) including the limitation,
“the TTI system is activated by moving the cap such that the first section is rotated relative to the second section thereby aligning the first section and the second section and providing a surface to surface contact causing the first composition and the second composition to come into contact with each other”
Claim 14 has not been amended in this way.

Therefore the rejection on claim 14 and its dependents is maintained while the rejection of claim 1 is withdrawn.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong et al. (US 2014/0318437).

Hong teaches (see figures 1-5 and paragraphs 0040 to 0083) essentially the core claimed and structural features of the instant invention including:
There is (figure 1) a cap system that is a time-temperature indicator
There are (see figure 1) a first composition in the form of development medium member 120 and a second composition in the form of development material 112.
Development material 112 is a fluid that flows to meet the development medium member which is a dry solid that does not move. Thus, one composition flows to meet the other.
The development material 112 is in a container 111 with areas that are designed to rupture when punctured.
Correspondingly, a rupture member 130 is pressed against the development material receiving section 110 to puncture it to allow the development material to leak out.
The rupture member has a kind of stopper action such that when the bottle is opened and the pressure on the bottle cap indicator stack is relieved, the fluid 112 is able to flow through diffusion member 150, past red blocking material 121 and to the development medium member 120. 
Next, as a function of time and temperature the development material 112 reacts with development medium member 120 gradually from the outside-in (due to blocking material 121). 
Indicator markers (see figure 5) show how after opening of the bottle top, the indicator goes from state (a) to state (b) where an outside area 11 becomes colored (specifically by the development medium gradually become transparent from the outside in to reveal the red blocking material 121, but an inside area uncolored (opaque) for a time.
After the elapse of a time and temperature, the development medium member fully absorbs the development material and the middle indication area 12 of the bottle cap becomes colored. Thereby time and temperature are indicated.
The cap is threaded.
Activation is by moving/removing the cap since that pulls out the rupture member that has punctured the development fluid, allowing it to flow and to first reach the development medium member, starting the “countdown” process that is based on time and temperature to penetrate to the center of the cap, which indicates expiration.

Allowable Subject Matter
Claims 1, 3, 6-12, 15, 16 and 52 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

In the full context of claim 1, the limitation,
“the TTI system is activated by moving the cap such that the first section is rotated relative to the second section thereby aligning the first section and the second section and providing a surface to surface contact causing the first composition and the second composition to come into contact with each other”
Is not taught or suggested by Hong et al. Instead in Hong et al., a container is punctured and upon opening, a stopper is removed, permitting one material to flow to bring two reactive materials together.
Claim 1 now recites a mode of operation that is substantially different from what Hong et al. teaches, and it is not seen elsewhere in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876